Per Curiam.
William S. Wiener, a Milwaukee attorney, graduated from the University of Wisconsin Law School in 1962. He was convicted on a plea of guilty of failing to file his 1967 federal income tax return, put on probation for a year, and fined $1,000. He has paid the taxes due. His only defense was that in 1967 he went from a salary, on which the taxes were withheld, to a partnership which required him to file an estimated return, and he did not have the money.
On the basis of reasoning in similar cases,1 we conclude that the defendant’s conduct warrants censure and the payment of costs. Although it is true that in nonfiling income tax cases the immediate harm rests upon the delinquent taxpayer, it is equally true that the respect the public has for members of the legal profession is directly affected by professional misconduct. In this case we believe that a reprimand is warranted and that such reprimand together with the payment of costs should be sufficient.
It is therefore ordered that Mr. Wiener shall pay the costs of these proceedings, not exceeding the amount of $250.

 State v. Aldrich (1971), 51 Wis. 2d 127, 186 N. W. 2d 329; State v. Wheeler (1971), 51 Wis. 2d 129, 186 N. W. 2d 327; State v. Schoendorf (1973), 60 Wis. 2d 309, 210 N. W. 2d 447.